Whitfield, C. J.,
delivered the opinion of the court.
The learned judge correctly decided the case below. We only deem it necessary to say that a highly penal statute, like sec. 4301 of the code of 1892 (sec. 4853 of the code of 1906), is not complied with by a note in the following language:
“S. Gray, Agent: Oar pecans shipped us from Moran,- Texas, arrived yesterday and short forty-four bags. The original car *197was transferred at some point, and presume that this is what caused the shortage. Kindly trace shortage, and oblige,
“Threeeoot Bros. & Co.”
It would be going far beyond any allowable limit in the construction of statutes imposing penalties to hold that the words “kindly trace shortage” are in any proper sense the equivalent for a demand for the notations, exceptions, etc., referred to in the section.

Judgment affirmed.